DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/10/2022 have been fully considered but they are not persuasive.

Regarding claim 1, applicant argues that Um, Cetin and Um ‘128 fail to teach, whether considered individually or in proper combination, the amended claim language, specifically citing that Um describes “when the number of out-of-field-of-view pixels of a target object corresponds to or is greater than a specific pixel proportion (e.g., 30%), a determination may be made that the target object is out of the field of view, and thus, the specific sub camera is excluded from capturing the target object,”  and thus even in a case where the sub image capturing apparatus fails to capture the main subject within the angle of view, it is possible to perform image capturing with the main subject framed within the angle of view… by adjusting the pan driving, the tilt driving, and the zoom driving such that the position coordinates of the subject are set within the angle of view of each of the image capturing apparatuses.
	However, reading the claims in the broadest reasonable sense, the examiner respectfully disagrees. Initially, applicant is correct in pointing out that Um teaches that if a target is unable to properly get enough pixels of the target within a field of view for image capture, even after using panning, tilting and zooming functions, that respective camera is excluded from capturing the target object. Yet, applicant seems to have ignored portions of Um’s disclosure. As described in ¶0037-0038 of Um, before imaging is executed the multiple cameras are appropriately arranged around a target object in order to capture at different angles, wherein each of them have a pan, a tilt and a zoom function to control such that the target is at a suitable size and location for image capturing, ¶0058-0063 and 0065 then further describes that a location and a position of each of the multiple sub cameras is known through camera parameters, thus a layout information of the cameras is known along with their respective angles with respect to each other in order to project 3D information from which they point towards such that a coordinate calculator may identify relative location relationships between cameras and their respective parameters such that a location of the same point in an image capture between that of a camera and another camera may be calculated through a 3D projection scheme. As such, respective parameters between the main camera and sub cameras is calculated based on layout information as well as distancing and angles [changed through pan-tilt-zoom functions according to a 3D projection scheme] in order to view the subject within a desired portion of image capture as described. Applicant is reminded that the claim uses the term “comprising”, from which it is clear that Um does indeed attempt to teach the amended limitations as per currently claimed.
	Therefore the rejection of claim(s) 1 is/are maintained. Regarding arguments pertaining to claim(s) 9, for reasons similar to those discussed above for claim 1, the examiner respectfully disagrees. Therefore the rejection of claim(s) 9 is/are maintained. Regarding claim(s) 3-8 and 10-13 the claim(s) is/are dependent upon claim(s) 1 and 9, respectively, and are still rejected under the same basis as claim(s) 1 and 9 and the arguments presented above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6 and 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Um et al. (“Um”) (U.S. PG Publication No. 2015/0116502) in view of Cetin et al. (“Cetin”) (U.S. Patent No. 8,284,258) and Um et al. (“Um ‘128”) (U.S. PG Publication No. 2016/0227128).

In regards to claim 1, Um describes a system with multiple cameras to track a target object, particularly in that one of the cameras is determined to be a main camera while determining the other cameras as sub cameras as seen in ¶0017 and FIG. 2, this particular determination may be done through information received by the system wherein manual operation is executed by a user as seen in ¶0039. That is, through the execution of manual operation, a main camera is designated. It is noted that the cameras as taught by Um may be PTZ [pan, tilt, zoom] cameras as described in at least ¶0037. Um, however, fails to specify that information acquired by the system may indicate manual operation on each of the plurality of image capturing apparatuses by a user, including pan, tilt or zoom functions. In a similar endeavor Cetin teaches an automatically controlled imaging system wherein a user may make manual adjustments or overrides in order to manipulate the image or ptz views as described in col. 3 and 4, li. 60-67 and 1-12, respectively. As further described, such manipulation of one or more virtual cameras which may be independently controlled may originate from either a single optical system, or even a combination of several optical systems, as such this teaching may easily be incorporated into the multiple camera system of Um which would allow for further manual operation of the multiple cameras of the system.
	Therefore together Um and Cetin teach an information processing apparatus comprising: 
	at least one processor configured to function as the following units (See FIG. 2 of Um);
	an acquiring unit configured to acquire information about at least one of manual operations on each of a plurality of image capturing apparatuses by a user (See FIG. 2 and ¶0017 of Um in view of col. 3 and 4, li. 60-67 and 1-12, respectively, of Cetin), the at least one of manual operations being either pan driving, tilt driving, or zoom driving (See ¶0037 of Um in view of col. 3 and 4, li. 60-67 and 1-12, respectively, of Cetin); 
	a determination unit configured to determine a main image capturing apparatus and a sub image capturing apparatus from among the plurality of image capturing apparatuses, based on the information acquired by the acquiring unit (See ¶0017 and FIG. 2 of Um, this is taken in view of col. 3 and 4, li. 60-67 and 1-12, respectively of Cetin); and 
	a transmission unit configured to transmit a result of the determination to the main image capturing apparatus and transmit subject information about a main subject set in the main image capturing apparatus to the sub image capturing apparatus (See ¶0020-0025 in view of FIG. 2 of Um),
	a second acquiring unit configured to acquire layout information of each of the image capturing apparatuses (See ¶0037-0038, 0058-0063 and 0065 wherein a location and position of each of the multiple sub cameras is known [relative to each other]; also see ¶0011-0013); and
	a calculation unit configured to calculate position coordinates of the main subject on the layout coordinates of each of the image capturing apparatuses based on the layout information of each of the image capturing apparatuses acquired by the second acquiring unit and a distance from the main image capturing apparatus to the main subject and an azimuth angle of an optical axis of the main image capturing apparatus (See ¶0037-0038, 0058-0063 and 0065 wherein the parameters between cameras is adjusted according to a 3D projection scheme in order to calculate a location of the same point in order to image the subject via PTZ functions, distance including zoom function and depth calculations; also see ¶0011-0013),
	wherein the determination unit determines an image capturing apparatus on which the at least one of manual operations have been operated by the user to be an image capturing apparatus having a high priority (See ¶0039-0040 of Um wherein the main camera itself may be designated by the user through an interface and the user is interacting through the display via the main camera’s captured images, thus it is understood by one of ordinary skill in the art that the main camera, being manually operated by the user through the user interface of the display, would have a high priority over the other cameras of the system), and 
	wherein the transmission unit transmits, to the sub image capturing apparatus, information for adjusting the pan driving, the tilt driving, and the zoom driving such that the position coordinates of the subject are set within the angle of view of each of the image capturing apparatuses (See ¶0038, 0058-0063 and 0065 wherein a location and position of each of the multiple sub cameras is known [relative to each other]; also see ¶0011-0013).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Cetin into Um because it allows for further manual operation of multiple cameras in a system as described in col. 3 and 4, li. 60-67 and 1-12, respectively, thus providing a more adaptive system for user control, especially through operation of PTZ controls.
	Um additionally fails to teach wherein the subject information includes at least one of information about a size of a subject being captured in the main image capturing apparatus, information about a layout of the subject within an angle of view, or information about a subject other than a main subject as information for framing adjustment in order for the sub image capturing apparatus to capture the subject in a different layout on a capturing apparatus.
	In a similar endeavor Um ‘128 teaches wherein the subject information includes at least one of information about a size of a subject being captured in the main image capturing apparatus, information about a layout of the subject within an angle of view, or information about a subject other than a main subject as information for framing adjustment in order for the sub image capturing apparatus to capture the subject in a different layout on a capturing apparatus (See FIG. 5-7 in view of the Abstract and ¶0119 wherein the subject information includes at least one of a size of the subject first being captured by the main camera and such information is then sent to the sub-cameras for further processing; it is noted that layout information of the object is also detailed in that its relative location is tracked and maintained as seen in FIG. 4 with reference to FIG. 1 for the purpose of maintaining framing adjustment of the subject both in the main camera as well as the sub-cameras).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Um ‘128 into Um because it makes it “possible to prevent a viewpoint from unnaturally moving due to a change in a size or a location of the object of interest in each of the first image and the second image when the viewpoint is continuously switched based on the first image and the second image.

In regards to claim 3, Um teaches the information processing apparatus according to claim 1, wherein the determination unit determines an image capturing apparatus tracking a specific subject designated by the user to be an image capturing apparatus having a high priority (See ¶0020-0025 wherein the main camera has a high priority through effect of being the main camera, also see ¶0058).

In regards to claim 5, Um teaches the information processing apparatus according to claim 3, wherein the image capturing apparatus includes a rotation mechanism configured to rotationally drive a casing including an image capturing lens and an image sensor in at least one axial direction, and wherein processing of searching the specific subject is performed by rotating the rotation mechanism (See ¶0037 wherein it is understood that the pan-tilt-function of a ptz camera is a rotation mechanism to rotationally drive a casing of the camera including a lens and image sensor).

In regards to claim 6, Um teaches the information processing apparatus according to claim 3, wherein the image capturing apparatus includes an image capturing lens including a zoom lens, and processing of searching the specific subject is performed by controlling zoom driving for the zoom lens (See ¶0037-0038).

In regards to claim 8, Um teaches the information processing apparatus according to claim 1, wherein an angle of view is adjusted in such a manner that a subject which is the same as a main subject set in the main image capturing apparatus falls within an angle of view of the sub image capturing apparatus by transmitting the subject information set in the main image capturing apparatus to the sub image capturing apparatus, to automatically perform image capturing of the subject (See ¶0037-0038 in view of FIG. 2).

In regards to claim 9, the claim is rejected under the same basis as claim 1 by Um in view of Cetin and Um ‘128.

In regards to claim 10, Um and Cetin teach a non-transitory computer-readable storage medium storing a program for causing a computer to execute a control method according to claim 9 (See ¶0044 in view of FIG. 2 of Um, this is taken in view of the rejection as seen for claim 9).

In regards to claim 11, Um teaches the information processing apparatus according to claim 1, wherein the main image capturing apparatus and the sub image capturing apparatus are controlled to perform framing on a same subject (Given the broadest reasonable interpretation consistent with applicant’s specification, “framing” on a subject is the automatic image capturing process by the plurality of image capturing apparatuses focusing on the designated image capturing area or target, as such this is taught by Um ¶0032 and FIG. 1 wherein main and sub cameras are controlled to track a target object, in particular as seen in ¶0056 they may use PTZ controls to keep the target object to have a suitable size and location for capture within the field of view).

In regards to claim 12, Um teaches the information processing apparatus according to claim 1, wherein, in a case where the main image capturing apparatus has terminated a subject tracking, the sub image capturing apparatus stops working in conjunction with the main image capturing apparatus and is controlled to perform framing based on a determination in the sub image capturing apparatus (See ¶0053 wherein the main camera may receive a main camera change request and thus terminate object tracking based on the main camera, as such framing and tracking would then be performed based on one of the sub cameras [which is to become the new main camera]).

In regards to claim 13, Um fails to teach the information processing apparatus according to claim 1, wherein a framing adjustment is performed in the sub image capturing apparatus in such a manner that a subject around a main subject is included or not differently from that in the main image capturing apparatus.
	In a similar endeavor Um ‘128 teaches wherein a framing adjustment is performed in the sub image capturing apparatus in such a manner that a subject around a main subject is included or not differently from that in the main image capturing apparatus (See ¶0044 in view of FIG. 1 wherein it is shown that various sub-cameras may have differing viewpoints of an object of interest from that of the main camera, with ¶0078 describing that there may be multiple subjects in the image data [from which a “main” object-of-interest may be selected], as such when a main object of interest [main subject] moves such that image framing adjustments need to be made [such as panning left for one of the sub-cameras and zooming out for the main camera] one of ordinary skill in the art understands that by this framing adjustment being executed other subjects around a main subject may or may not be included differently from how it is appearing in the main camera).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Um ‘128 into Um because it makes it “possible to prevent a viewpoint from unnaturally moving due to a change in a size or a location of the object of interest in each of the first image and the second image when the viewpoint is continuously switched based on the first image and the second image.

Claims 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Um et al. (“Um”) (U.S. PG Publication No. 2015/0116502) in view of Cetin et al. (“Cetin”) (U.S. Patent No. 8,284,258) and Um et al. (“Um ‘128”) (U.S. PG Publication No. 2016/0227128), in further view of Ishii et al. (“Ish”) (U.S. PG Publication No. 2019/0191098).

In regards to claim 4, Um fails to teach the information processing apparatus according to claim 3, wherein the determination unit determines, among the plurality of image capturing apparatuses, an image capturing apparatus determined to be tracking the subject with higher accuracy to be an image capturing apparatus having a higher priority, and determines an image capturing apparatus determined to be tracking the subject with lower accuracy to be an image capturing apparatus having a lower priority.
	In a similar endeavor Ish teaches wherein the determination unit determines, among the plurality of image capturing apparatuses, an image capturing apparatus determined to be tracking the subject with higher accuracy to be an image capturing apparatus having a higher priority, and determines an image capturing apparatus determined to be tracking the subject with lower accuracy to be an image capturing apparatus having a lower priority (See ¶0051 and FIG. 2 in view of 0034; also see FIG. 3 and at least ¶0053-0054 for more information).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Ish into Um because it allows for improving the tracking accuracy of an object as described in ¶0051.

In regards to claim 7, Um fails to teach the information processing apparatus according to claim 1, wherein the main image capturing apparatus and the sub image capturing apparatus are determined based on a previous learning result.
	In a similar endeavor Ish teaches wherein the main image capturing apparatus and the sub image capturing apparatus are determined based on a previous learning result (See ¶0038-0040, this is taken in view of ¶0051 and FIG. 2).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Ish into Um because it allows for improving the tracking accuracy of an object as described in ¶0051.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067. The examiner can normally be reached M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDEMIO NAVAS JR
Primary Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Primary Examiner, Art Unit 2483